Guerra, J.
The following constitutes all of the evidence introduced in the trial of the defendant for the possession of intoxicating liquors: “B. E. Houston, sheriff of Miller county, Georgia, . . testified: My name is B. E. Houston. I am sheriff of Miller county. I know Henry Gordon. I went down near Mr. Charlie Lane’s place on the 28th day of January, 1934. I had information that this boy and some others were down there drunk. I met this boy and two other boj^s. When Henry Gordon saw me, he threw a jug of whisky against a tree and bursted it. • I knew it was whisky. It smelt like liquor. Prom having smelt it, I say that it is intoxicating. I know it was liquor. He had the liquor in Miller county, Georgia, this county. (Cross-examination.) I knew it was liquor. I smelt it. I saw him burst the jug. It was intoxicating. He hit a tree with it when he saw me coming. He was drinking, he wasn’t drunk, but I smelt liquor on him.”
This evidence was amply sufficient to support the verdict of guilty. See, in this connection, Carroll v. State, 47 Ga. App. 781 (171 S. E. 574); Perkins v. State, 42 Ga. App. 356 (156 S. E. 289); Perry v. State, 38 Ga. App. 689 (145 S. E. 476); Smith v. State, 17 Ga. App. 118 (86 S. E. 283); Smith v. State, 34 Ga. App. 776 (131 S. E. 185); Parks v. State, 21 Ga. App. 506 (94 S. E. 628).

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.